DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/29/2020 was filed after the mailing date of the instant application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

s 1-20 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Pub. No. US2013/0173654 issued to Lerman et al. (“Lerman”).
As to Claim 1, Lerman teaches a method comprising: 
generating, by a processing device (Lerman, Figure 20 processing device 2002 [0083]), a first entity type associated with a merchant system, wherein the first entity type comprises one or more first data fields comprising first data corresponding to the merchant system (Lerman, Figures 1A-B, [0048] whereas exemplary listings 10, e.g., Gold's Gym may include, but are not limited to, a business name 12, address 14, telephone number 16, a link to a website for the business 18, user review information 20, a pointer to a map 22 of the location of the business, the business location on a map 24, a promotional message 26, etc. [0053] whereas step 402, the source system 32 receives listing identification data from a merchant 38 [0054] whereas the PowerListings Web application 102 receives listing identification data provided by the merchant 38, which may include, but is not limited to, a business name, address, and telephone number); 
generating a second entity type associated with the merchant system, wherein the second entity type comprises one or more second data fields comprising second data corresponding to the merchant system (Lerman, [0053] whereas the listing identification data is transmitted to each individual provider system 34a-34n, wherein step 406, potential matching listings which read on second entity type, are received from each of the provider systems 34a-34n [0054] wherein step 504, the PowerListings backend coordinator 104 sends a message to a provider API searcher 106 to attempt to find a listing matching the received listing identification data to listing data that may be located on each of the plurality of provider systems 34a-34n [0056] whereas returned listing data -- second entity type, e.g., the name, address, telephone number, and URL associated with the listing found on the provider system 34a wherein one or more second data fields comprising second data corresponding to the merchant system); 
establishing a relationship between the first entity type and the second entity type, wherein at least a first portion of the first data matches at least a second portion of the second data (Lerman, [0053] whereas matching listings (a relationship between the first entity type and the second entity type) are matched to the listing identification data based on a measure of certainty [0055] whereas system assigns up to one point for similarity of each of the following data fields: name, address (including city, state, and postal code), and primary phone number ... If a match has at least three points --which can happen only if the name, address, and primary phone number match exactly, or if two of the three match and the other fields match exactly); 
receiving, from the merchant system, an update to the first portion of the first data of the first entity type (Lerman, [0054] whereas PowerListings Web application 102 receives listing identification data provided by the merchant 38, which may include, but is not limited to, a business name, address (first portion), and telephone number [0045] whereas merchant is permitted to update their information, e.g., when they move (update to the first portion of the first data) or when their phone number changes); [0051] whereas provider listing update APIs 150 are configured to receive information about ... updated listings to display from the listing delivery engine 114 [0059] wheras execution of Steps 702-710 prevents fraudulent changes of any portion of listing data);  
(Lerman, [0080] whereas merchant 38 changes listing information data, e.g., the name, address, or phone number of a listing, the change is updated via the PowerListings Web application 102.); 
in view of the relationship between the first entity type and the second entity type, update the second portion of the second data of the second entity type to generate an updated second entity type (Lerman, [0053] whereas listing identification data (first entity type) is transmitted to each individual provider system 34a-34n, wherein step 406 potential matching listings (second entity type) are received from each of the provider systems 34a-34n ... matching are matched to the listing identification data based on a measure of certainty (a relationship between the first entity type and the second entity type) [0056] whereas purpose of the matching process is to ascertain whether there is a corresponding listing on the server provider's side [0058] wherein Step 604 if a probable match was found, then in Step 605 the PowerListings Web application 102 displays the returned listing data (second entity type, e.g., the name, address, and phone number (second portion) as supplied by the provider system 34a [0045] wheras merchant is permitted to update their information, e.g,....when their phone number changes (second portion of the second data of the second entity type) [0061] whereas provider system 34a updates the existing listing (update the second portion of the second data of the second entity type to generate an updated second entity type) in the provider database 44a to reflect the information provided with the received listing); and 
(Lerman, [0070] whereas source system 32 delivers all of the updated listing information from the time since the last contact, wherein step 1308 the provider system 34a processes this information by updating its own listing records in the provider database 44a based on the listing information supplied in the delta update [0080] whereas provider periodic feed receiver 112 or provider listing update API 150 … updates the listing in the provider database 44a-44n).
As to Claim 2, Lerman teaches further comprising distributing the updated first entity type and the updated second entity type to a plurality of business listing provider systems (Lerman, [0049] whereas merchant 38 accessing a single source system 30 for providing enhanced listings to multiple search service providers 28a-28n).
As to Claim 3, Lerman teaches wherein the plurality of business listing provider systems are configured to provide the update to the first data and the update to the second data to an end user system (Lerman, [0066] whereas substantially immediately display the updates (update to the first data and the update to the second data) to a consume; [0068] whereas the provider system 34a receives a request from the consumer 46 from a consumer Web browser 120 to provide listing information for any such listings to the consumer 46, then in Step 1312, the provider system 34a provides the up-to-date information to the consumer 46 in a consumer Web browser 120 (end user system)).
As to Claim 4, Lerman teaches wherein the update to the first data and the update to the second data are provided to the end user system in response to a search query from the end user system (Lerman, [0066] whereas substantially immediately display the updates [update to the first data and the update to the second data] to a consumer [0068] whereas provider system 34a receives a request from the consumer 46 from a consumer Web browser 120 to provide listing information for any such listings to the consumer 46, then in Step 1312, the provider system 34a provides the up-to-date information to the consumer 46 in a consumer Web browser 120).
As to Claim 5, Lerman teaches further comprising: 
establishing a plurality of relationships between the first entity type and a plurality of additional entity types (Lerman, [0053] whereas matching listings (a plurality of relationships between the first entity type and a plurality of additional entity type) are matched to the listing identification data based on a measure of certainty [0055] whereas the system assigns up to one point for similarity of each of the following data fields); 
in view of the plurality of relationships, updating the plurality of additional entity types in response to the update to the first portion of the first data of the first entity type (Lerman, [0054] whereas PowerListings Web application 102 receives listing identification data provided by the merchant 38, which may include, but is not limited to, a business name, address [first portion], and telephone number [0045] whereas merchant is permitted to update their information, e.g., when they move (update to the first portion of the first data) or when their phone number changes  [0061] whereas provider system 34a updates the existing listing in the provider database 44a to reflect the information provided with the received listing).
As to Claim 6, Lerman teaches further comprising: 
(Lerman, [0051] whereas provider listing update APIs 150 are configured to receive information about ... updated listings to display from the listing delivery engine 114); 
identifying a match between and the data and at least a portion of the first data (Lerman, [0053] whereas matching listings are matched to the listing identification data based on a measure of certainty [0055] whereas system assigns up to one point for similarity of each of the following data fields: name, address (including city, state, and postal code), and primary phone number... If a match has at least three points -- which can happen only if the name, address, and primary phone number match exactly, or if two of the three match and the other fields match exactly); and 
in view of a first relationship between the first additional entity type and the first entity type, updating the first entity type (Lerman, [0061] whereas provider system 34a updates the existing listing in the provider database 44a to reflect the information provided with the received listing ... a query is made whether there are any more listings in the listing file to be processed).

As to Claims 7 and 16, Lerman teaches a system comprising: 
a memory to store instructions (Lerman, [0047] The computer readable media may include a combination of volatile memory); and 
a processing device operatively coupled to the memory, the processing device to execute the instructions to (Lerman, [0047] The one or more computer readable media may be used for storing the instructions to be executed by the one or more processors); and a non-transitory computer readable storage medium having instructions that, if executed by a processing device, cause the processing device to ([0047] The one or more computer readable media may be used for storing the instructions to be executed by the one or more processors,): 
receive a first selection from a merchant system of a first input field (Lerman, Figure 19 first input field SPRING VALLEY, CA [0072] whereas response to a search request by a consumer 46 from a consumer Web browser 120 [0079] whereas Figure 19 displays a screen shot 1900 of exemplary enhanced features that may be provided to the consumer 46, according to an embodiment of the present invention, whereas merchant 38 may supply enhanced listing content about their business via the PowerListings Web application 102);
receive a second selection from the merchant system of a second input field (Lerman, Figure 19 SEARCH LOCAL (second input field) [0072] whereas response to a search request by a consumer 46 from a consumer Web browser 120 [0079] whereas Figure 19 displays a screen shot 1900 of exemplary enhanced features that may be provided to the consumer 46, according to an embodiment of the present invention, whereas merchant 38 may supply enhanced listing content about their business via the PowerListings Web application 102); 
generate a search experience interface comprising the first input field and the second input field (Lerman, Figure 19); 
display the search experience interface to an end user system (Lerman, Figure 19, [0079] whereas screen shot 1900 of exemplary enhanced features that may be provided to the consumer 46, according to an embodiment of the present invention, whereas merchant 38 may supply enhanced listing content about their business via the PowerListings Web application 102); 
receive, from the end user system, a first search term provided via the first input field of the search experience interface (Lerman, Figure 19 [0072] whereas provider directory site 116 receives a search request from the consumer 46 via their consumer Web browser 120); 
receive, from the end user system, a second search term provided via the second input field of the search experience interface (Lerman, Figures 16 and 19, [0072] whereas provider directory site 116 receives a search request from the consumer 46 via their consumer Web browser 120); and  
execute a search of a set of data associated with the merchant system in view of the first search term and the second search term (Lerman, Figures 16 and 19, [0072] whereas provider directory site 116 executes the search).
As to Claims 8 and 17, Lerman teaches the processing device to execute the instructions to:  
associate the first input field with a first set of parameters (Lerman, Figure 17A  wherein first input field with a first set of parameters); and 
display the first set of parameters are displayed in connection with the first input field in the search experience interface (Lerman, [0054] whereas retrieving at least one merchant listing(s) from the one or more provider systems 34a-34n based on listing identification data entered by the merchant 38, according to an embodiment of the present invention, wherein Step 502 the PowerListings Web application 102 receives listing identification data provided by the merchant 38, which may include, but is not limited to, a business name, address, and telephone number  that read on first set of parameters).
As to Claims 9 and 17, Lerman teaches wherein the first search term corresponds to a first parameter of the first set of parameters (Lerman, [0054] whereas retrieving at least one merchant listing(s) from the one or more provider systems 34a-34n based on listing identification data entered by the merchant 38, according to an embodiment of the present invention, wherein Step 502 the PowerListings Web application 102 receives listing identification data provided by the merchant 38, which may include, but is not limited to, business name that read on a first parameter of the first set of parameter]).
As to Claims 10 and 19, Lerman teaches the processing device to execute the instructions to:  
generate a first entity type associated with the merchant system, wherein the first entity type comprises one or more fields comprising first data of the set of data associated with the merchant system (Lerman, [0048] whereas exemplary listings 10 (e g., Gold's Gym) may include, but are not limited to, a business name 12, address 14, telephone number 16, a link to a website for the business 18, user review information 20, a pointer to a map 22 of the location of the business, the business location on a map 24, a promotional message 26, etc. [0053] wherein step 402 the source system 32 receives listing identification data from a merchant 38 [0054] whereas PowerListings Web application 102 receives listing identification data provided by the merchant 38, which may include, but is not limited to, a business name, address, and telephone number); and  
(Lerman, [0053] whereas listing identification data is transmitted to each individual provider system 34a-34n. In step 406, potential matching listings (second entity type) are received from each of the provider systems 34a-34; [0054] whereas PowerListings backend coordinator 104 sends a message to a provider API searcher 106 to attempt to find a listing matching the received listing identification data to listing data that may be located on each of the plurality of provider systems 34a-34n [0055] whereas returned listing data (second entity type), e.g., the name, address, telephone number, and URL associated with the listing found on the provider system 34a (one or more second data fields comprising second data corresponding to the merchant system)).
As to Claim 11, Lerman teaches wherein execution of the search comprises accessing the first data of the first entity type and the second data of the second entity type (Lerman, [0054] whereas PowerListings backend coordinator 104 sends a message to a provider API searcher 106 to attempt to find a listing matching the received listing identification data (first data of the first entity type) to listing data (second data of the second entity type) that may be located on each of the plurality of provider systems 34a-34n).
As to Claim 12, Lerman teaches wherein the first entity type is a custom entity type generated in response to one or more inputs received from the merchant system (Lerman, [0054] whereas PowerListings Web application 102 receives listing identification data provided by the merchant 38, which may include, but is not limited to, a business name which read on first entity type).
As to Claim 13, Lerman teaches the processing device to execute the instructions to:  
receive an update to the first data of the first entity type (Lerman, [0045] whereas merchant is permitted to update their information, e.g., when they move or when their phone number changes [0051] whereas provider listing update APIs 150 are configured to receive information about new and updated listings to display from the listing delivery engine 114);  
in response to receiving the update to the first data, generating an updated first entity type (Lerman, [0061] whereas provider system 34a updates the existing listing in the provider database 44a to reflect the information provided with the received listing); and 
distribute the updated first custom entity type to a plurality of business listing provider systems configured to provide search results associated with the merchant system in response to a search query from an end user system, wherein the search results comprise the update to the first data (Lerman, [0066] whereas substantially immediately display the updates to a consumer [0068] wherein Step 1312 the provider system 34a provides the up-to-date information to the consumer 46 in a consumer Web browser 120 [0080] whereas merchant 38 changes listing information data, e.g., the name, address, or phone number of a listing, the change is updated via the PowerListings Web application 102, whereas the update is passed from the tags Web application 102 via the listings delivery engine 110 to the provider listing update API 150).
As to Claim 14, Lerman teaches the processing device to execute the instructions to: 
generate a relationship type between the first entity type and the second entity type, wherein the relationship type represents a relationship between the first entity type and the second entity type (Lerman, [0053] whereas matching listings (a relationship between the first entity type and the second entity type) are matched to the listing identification data based on a measure of certainty [0055] whereas  the system assigns up to one point for similarity of each of the following data fields: name, address (including city, state, and postal code), and primary phone number ... If a match has at least three points -- which can happen only if the name, address, and primary phone number match exactly, or if two of the three match and the other fields match exactly).
As to Claim 15, Lerman teaches wherein the search is executed in response to receipt of a single indication of a search action from the merchant system (Lerman, [0072] whereas the provider directory site 116 receives a search request from the consumer 46 via their consumer Web browser 120, wherein Step 1404, in response to the search request, the provider directory site 116 executes the search).
As to Claim 18, Lerman teaches the processing device to: 
generate, in view of the first search term, a notification comprising a recommendation relating to the set of data (Lerman, Figures 16 and 17A-17B, [0072] whereas receives a search request from the consumer 46 via their consumer Web browser120, wherein Step 1404, in response to the search request, the provider directory site 116 executes the search, rendering listings in response to a search request on the consumer Web browser 120); 
provide the notification to the merchant system (Lerman, Figures 16 and 17A-17B, [0073] whereas the consumer Web browser 120 initially displays the listing as served by the provider system 34a-34n, without real-time content, such as a promotional message, wherein Step 1608, the PowerListings JavaScript 118 requests the most up-to-date real-time content, such as a real-time promotional message, for each of the indicated listings from the real-time content server 114);  
in response to the notification, receive additional data from the merchant system to include in the set of data (Lerman, [0073] wherein Step 1410, the real-time content server 114 returns the most up-to-date message as updated by the merchant 38 [0075] whereas information that is pulled from the real-time content server 110 may include an extensive set of the content fields associated with the enhanced listing); and 
generate, based on the additional data, an entity type associated with the merchant system (Lerman, [0073] whereas PowerListings JavaScript 118 locates the correct location in the consumer Web browser 120 for rendering the message (entity type associated with the merchant system) for each listing based on the hidden HTML tag rendered in Step 1606, and places the message at that location. As a result, the most up-to-date real-time content is always displayed).
As to Claim 20, Lerman teaches the processing device to:  
generate a set of search results in response to the search based on the first search term and the second search term (Lerman, Figure 19 label 1902); and 
(Lerman, Figures 16, 17A-B and 19, [0072] whereas results are returned, in Step 1606, the provider directory site 116 renders the search results in the consumer Web browser 120).

Citation of Pertinent Prior Arts
The prior art made of record and not relied upon in form PTO-892, if any, is considered pertinent to applicant's disclosure. For example:
Chang et al. (US Patent 10,103,953) teaches analyze entity performance, query, entities relationships to retrieve information associated with one or more entities.
Su et al (Pub. No. US2019/0251205) teaches generating search results based on multi-sourced two-way correspondence and relative entity prominence.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-HA DANG whose telephone number is (571)272-4033.  The examiner can normally be reached on M-F 10:00AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan (Tony) Mahmoudi can be reached on 571-272-4078.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Thanh-Ha Dang
/THANH-HA DANG/
Primary Examiner, Art Unit 2163